EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sadiq Ansari on October 12, 2021.
The application has been amended as follows: 
As per Claim 1.	(Currently amended) A device, comprising:
one or more processors configured to:
receive a request from a user equipment ("UE"), the request specifying one or more particular items;
generate, based on the request, a portal that includes:
price information for the one or more particular items, and
first locator information for a verification system that receives and verifies payment information corresponding to the price information for the one or more particular items;
generate, based on the request, second locator information for the generated portal;
provide the generated second locator information to the UE;
receive, from the verification system and after the UE has accessed the portal via the second locator information and has provided the payment information via the first locator information, a token, wherein the token indicates verification of the payment information provided to the verification system for the one or more particular items specified in the request;
present, to a particular system and based on the received token, an indication that the one or more particular items, specified in the request, are associated with verified payment information; 
receive, from the particular system and after presenting the indication that the one or more particular items are associated with the verified payment information, an indication to finalize the request; and
finalize the request based on receiving the indication to finalize the request.
As per Claim 2.	(Original) The device of claim 1, wherein the one or more processors are further configured to:
identify additional information regarding the UE, in addition to information included in the request; and
populate a user interface, associated with the portal, with the additional information.
As per Claim 3.	(Original) The device of claim 2, wherein the one or more processors are further configured to:
identify a device identifier associated with the UE; and
use the device identifier to query a user data repository, associated with a wireless network with which the UE is associated, for the additional information, wherein the additional information is received from the user data repository.
As per Claim 4.	(Original) The device of claim 3, wherein the user data repository includes at least one of:
a Home Subscriber Server ("HSS"), 
a Unified Data Management function ("UDM"), or
a Unified Data Repository ("UDR").
As per Claim 5.	(Original) The device of claim 2, wherein the UE is a first UE, wherein executing the processor-executable instructions further causes the one or more processors to:
identify, based on the additional information regarding the UE, a second UE associated with the first UE; and
provide, based on the identification, the generated second locator information to the second UE.
As per Claim 6.	(Original) The device of claim 5, wherein the generated second locator information is provided to the second UE in lieu of the first UE. 
As per Claim 7.	(Currently amended) The device of claim 1, wherein, presenting the causes the particular system to:
present a user interface, wherein the user interface includes:
an indication of the verification of the payment information provided to the verification system for one or more particular items, and
an indication that the one or more particular items, specified in the request, are associated with verified payment information.
As per Claim 8.	(Currently amended) A non-transitory computer-readable medium, storing a plurality of processor-executable instructions, which, when executed by one or more processors, causes the one or more processors to:
receive a request from a user equipment ("UE"), the request specifying one or more particular items;
generate, based on the request, a portal that includes:
price information for the one or more particular items, and
first locator information for a verification system that receives and verifies payment information corresponding to the price information for the one or more particular items;
generate, based on the request, second locator information for the generated portal;
provide the generated second locator information to the UE;
receive, from the verification system and after the UE has accessed the portal via the second locator information and has provided the payment information via the first locator information, a token, wherein the token indicates verification of the payment information provided to the verification system for the one or more particular items specified in the request;
present, to a particular system and based on the received token, an indication that the one or more particular items, specified in the request, are associated with verified payment information; 
receive, from the particular system and after presenting the indication that the one or more particular items are associated with the verified payment information, an indication to finalize the request; and
finalize the request based on receiving the indication to finalize the request. 
As per Claim 9.	(Original) The non-transitory computer-readable medium of claim 8, wherein the processor-executable instructions further include processor-executable instructions to:
identify additional information regarding the UE, in addition to information included in the request; and
populate a user interface, associated with the portal, with the additional information.
As per Claim 10.  (Original) The non-transitory computer-readable medium of claim 9, wherein the processor-executable instructions further include processor-executable instructions to:
identify a device identifier associated with the UE; and
use the device identifier to query a user data repository, associated with a wireless network with which the UE is associated, for the additional information, wherein the additional information is received from the user data repository.
As per Claim 11.   (Original) The non-transitory computer-readable medium of claim 10, wherein the data repository includes at least one of:
a Home Subscriber Server ("HSS"), 
a Unified Data Management function ("UDM"), or
a Unified Data Repository ("UDR").
As per Claim 12.  (Original) The non-transitory computer-readable medium of claim 9, wherein the processor-executable instructions further include processor-executable instructions to:
identify, based on the additional information regarding the UE, a second UE associated with the first UE; and
provide, based on the identification, the generated second locator information to the second UE.
As per Claim 13. (Original) The non-transitory computer-readable medium of claim 12, wherein the generated second information is provided to the second UE in lieu of the first UE.
As per Claim 14. (Currently amended) The non-transitory computer-readable medium of claim 8, wherein presenting the causes the particular system to:
present a user interface, wherein the user interface includes:
an indication of the verification of the payment information provided to the verification system for one or more particular items, and
an indication that the one or more particular items, specified in the request, are associated with verified payment information.
As per Claim 15.  (Currently amended) A method, comprising:
receiving a request from a user equipment ("UE"), the request specifying one or more particular items;
generating, based on the request, a portal that includes:
price information for the one or more particular items, and
first locator information for a verification system that receives and verifies payment information corresponding to the price information for the one or more particular items;
generating, based on the request, second locator information for the generated portal;
providing the generated second locator information to the UE;
receiving, from the verification system and after the UE has accessed the portal via the second locator information and has provided the payment information via the first locator information, a token, wherein the token indicates verification of the payment information provided to the verification system for the one or more particular items specified in the request;
presenting, to a particular system and based on the received token, an indication that the one or more particular items, specified in the request, are associated with verified payment information; 
receiving, from the particular system and after presenting the indication that the one or more particular items are associated with the verified payment information, an indication to finalize the request; and
finalizing the request based on receiving the indication to finalize the request. 
As per Claim 16. (Currently amended) The method of claim 15, further comprising:
identifying
populating
As per Claim 17. (Currently amended) The method of claim 16, further comprising:
identifying
using
As per Claim 18. (Original) The method of claim 17, wherein the user data repository includes at least one of:
a Home Subscriber Server ("HSS"),
a Unified Data Management function ("UDM"), or
a Unified Data Repository ("UDR").
As per Claim 19. (Currently amended) The method of claim 16, further including:
identifying, 
providing, 
As per Claim 20. (Currently amended) The method of claim 15, wherein presenting the [[an]] indication that the one or more particular items are associated with verified payment information[[,]] further causes the particular system to:
present 
an indication of the verification of the payment information provided to the verification system for one or more particular items, and
an indication that the one or more particular items, specified in the request, are associated with verified payment information.




Drawings
Drawing submitted on November 18, 2019 are sufficient.

Reasons for Allowance

The most remarkable prior arts on record are to Martin et al. U.S. Patent Application Publication and Johansson et al. U.S. Patent #10,140,611. 
Martin et al. is directed to a system for providing secured services includes an unstructured supplementary service data platform for integration of technologies to create a secured payment using a digital link. A method for providing a secured service includes accessing an interactive voice response system with a user device, entering an identifier number into the interactive voice response system, verifying the identifier number, if verified sending a secured web link to the user device, the web link being pre-loaded with secured information and entering the web link at the user device to provide the secured information to a web service application. Martin et al., Abstract. 
Johansson et al. is directed to providing a third party with access to at least some information in a user's account maintained by a host. The agent may assist a user in selecting an item, purchasing the item, customizing the item, and/or performing other actions. The agent may interact with the user during the assistance. In various embodiments, the user may provide the agent with a token that allows the agent to gain at least temporary access to at least a portion of the user's account. In some instances, the agent may purchase the item for the user using information in the user's account, such as payment information, shipping address information, and/or other information. The agent may place an item, such as a special order item in a virtual shopping cart or other location, which may be stored with the user's account. Johansson et al., Abstract. 
Martin et al., nor Johansson et al., teach the limitations of the claimed invention, generate, based on the request, a portal that includes: 
price information for the one or more particular items, and first locator information for a verification system that receives and verifies payment information corresponding to the price information for the one or more particular items;
 generate, based on the request, second locator information for the generated portal; provide the generated second locator information to the UE; 
receive, from the verification system and after the UE has accessed the portal via the second locator information and has provided the payment information via the first locator information, a token, wherein the token indicates verification of the payment information provided to the verification system for the one or more particular items specified in the request;
 present, to a particular system and based on the received token, an indication that the one or more particular items, specified in the request, are associated with verified payment information;  26PATENTAttorney Docket No. 20190459 
receive, from the particular system after presenting the indication that the one or more particular items are associated with the verified payment information, an indication to finalize the request; and 
finalize the request based on receiving the indication to finalize the request. Moreover, none of the prior art of record remedies the deficiencies found in Martin et al. and Johansson et al., or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Badger et al., U.S. Patent Application Publication 2018/0241879 discloses an interactive voice response call authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687